Title: To Benjamin Franklin from Francis Coffyn, 21 April 1782
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur
Dunkerque ce 21 avril 1782.
J’ai l’honneur de vous écrire la presente qui vous sera remise par les nommés Whipple Crow & Binjamin Hocum tous deux americains qui ont été pris sur le navire brign la Polly de Rhode Island et conduits a Bristol d’ou ils se Sont sauvés des prisons & sont arrivés ici manquant de tout, comme ils cherchent a retourner en Amerique, Je leurs ai fourni pour le Compte de votre Excellence une somme de £. 144 pour payer les frais de leur route suivant leur récépicé.
Je suis avec un tres profond respect Monsieur Votre tres humble & tres obeissant Serviteur
F. Coffyn
 
Addressed: A Son / Excellence M. Bn Franklin / Ministre plenipotentiaire des Etats unis / de l’amerique Septentrionale a la / cour de france / a Passi pres Paris
Notation: Coffyn Dunkerque 21. avril 1782.
